                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

HARLEY MILLER,                                     )
                                                   )
                                Plaintiff,         )
                                                   )
vs.                                                )        Case No. 16-cv-314-SMY-RJD
                                                   )
DR. JOHN COE,                                      )
                                                   )
                                Defendant.         )

                                               ORDER

DALY, Magistrate Judge:

        Plaintiff Harley Miller, an inmate at Dixon Correctional Center, brought this action for

deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983. Following an entry of

judgment in Defendant’s favor, Plaintiff filed an appeal. By order dated August 15, 2018, Plaintiff

was granted leave to proceed in forma pauperis under 28 U.S.C. § 1915 for his appeal (Doc. 73).

Plaintiff was assessed an initial partial filing fee of $1.84. The remainder of the $505.00 filing fee

was to be collected pursuant to Section 1915(b)(1), which directs prison officials to collect 20%

of the preceding month’s income, each time the prisoner’s account exceeds $10.00. On September

27, 2018, the Seventh Circuit Court of Appeals ordered Plaintiff to show cause why his appeal

should not be dismissed for failure to pay the initial partial filing fee.

        In the instant motions (Doc. 80 and 81), Plaintiff alleges that Dixon has refused to comply

with the Court’s order and explains that he now has a negative balance of $949.92 due to litigation

fees and expenses. Plaintiff requests that this Court order Dixon to remit and forward an initial

partial filing fee of $1.84.

        For clarification, collection of filing fees in prisoner civil cases is governed by 28 U.S.C.

§ 1915(b), which provides:

                                              Page 1 of 2
              (1)The court shall assess and, when funds exist, collect, as a partial
              payment of any court fees required by law, an initial partial filing
              fee of 20 percent of the greater of–
                      (A) the average monthly deposits to the prisoner’s
                      account; or
                      (B) the average monthly balance in the prisoner’s
                      account for the 6-month period immediately
                      preceding the filing of the complaint or notice of
                      appeal.

              (2) After payment of the initial partial filing fee, the prisoner shall
              be required to make monthly payments of 20 percent of the
              preceding month’s income credited to the prisoner’s account. The
              agency having custody of the prisoner shall forward payments from
              the prisoner’s account to the clerk of the court each time the amount
              in the account exceeds $10 until the filing fees are paid.

       IT IS THEREFORE ORDERED that, for these reasons stated, Plaintiff’s motions (Docs.

80 and 81) are GRANTED to the extent that the Court has reiterated the statutory method of

collection.

       IT IS FURTHER ORDERED that a copy of this order shall be sent by the Clerk of Court

to the Warden and the Trust Fund Officer of Dixon Correctional Center. Payments toward filing

fees must be collected in the manner prescribed by 28 U.S.C. § 1915(b) and as ordered by the

Court. Plaintiff’s motion is DENIED in all other respects.

IT IS SO ORDERED.

DATED: December 17, 2018


                                                     s/ Reona J. Daly
                                                     Hon. Reona J. Daly
                                                     United States Magistrate Judge




                                           Page 2 of 2
